

116 HR 8232 IH: Bolster American Technology Through Expanding Recycling Yield Act of 2020
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8232IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Tonko (for himself and Mr. Curtis) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend the United States Energy Storage Competitiveness Act of 2007 to establish a research, development, and demonstration program for the recycling and reuse of energy critical materials used in energy storage systems, and for other purposes.1.Short titleThis Act may be cited as the Bolster American Technology Through Expanding Recycling Yield Act of 2020 or the BATTERY Act of 2020.2.Energy critical material recycling and reuse research, development, and demonstration program(a)In generalThe United States Energy Storage Competitiveness Act of 2007 (42 U.S.C. 17231) is amended by inserting after subsection (p) the following:(q)Energy critical material recycling and reuse research, development, and demonstration program(1)DefinitionsIn this subsection:(A)Electric motor vehicleThe term electric motor vehicle means a vehicle that derives all or part of its power for locomotion from electricity and is able to exceed a maximum speed of 25 miles per hour without any external assistance, including gravity, as determined by the Secretary.(B)Electronic scrapThe term electronic scrap means personal electronic products near or at the end of their useful life, containing embedded energy storage systems, as determined by the Secretary.(C)Energy critical materialThe term energy critical material means any of a class of chemical materials that have a high risk of a supply disruption and are critical to one or more existing or new, energy-related technologies such that a substantial supply disruption of such material would significantly inhibit large-scale deployment of technologies that produce, transmit, store, or conserve energy.(D)Energy storage systemThe term energy storage system means a system, equipment, facility, or technology that—(i)is capable of absorbing energy, storing such energy for a period of time, and dispatching such energy after storage; and(ii)uses a mechanical, electrical, chemical, electrochemical, or thermal process to store such energy, or any other process that the Secretary determines relevant.(E)Low-speed electric vehicleThe term low-speed electric vehicle means a vehicle with fewer than four wheels that derives all or part of its power for locomotion from electricity and is unable to exceed a maximum speed of 25 miles per hour without any external assistance, including gravity, as determined by the Secretary.(F)RecyclingThe term recycling means the separation of energy critical materials embedded within an energy storage system through physical or chemical means and reuse of those separated energy critical materials in other technologies.(2)EstablishmentNot later than one year after the date of enactment of this subsection, the Secretary shall establish a research, development, and demonstration program of recycling of energy storage systems containing energy critical materials.(3)Research, development, and demonstrationIn carrying out the program, the Secretary shall focus research, development, and demonstration activities on—(A)technologies, process improvements, design optimizations, and methods that improve collection, sorting, storage, and transportation of energy storage systems for the purposes of recycling, including—(i)removal of electronic scrap and low-speed electric vehicles from landfill and general recycling waste streams;(ii)extraction of energy storage systems from electronic scrap and low-speed electric vehicles;(iii)extraction, recovery, and reuse of energy critical materials from energy storage systems;(iv)extraction, recovery, and reuse of energy storage systems, and energy critical materials from energy storage systems, within electric motor vehicles;(v)improving the recyclability of energy storage systems and products containing energy storage systems; and(vi)safe disposal of energy storage systems, including waste materials and components recovered during the recycling process; and(B)research on and analysis of non-technical barriers to improve the collection and recycling of energy storage systems containing energy critical materials, including strategies to improve consumer education of, acceptance of, and participation in, the recycling of energy storage systems; and(C)research on and analysis of technologies and methods to mitigate environmental impacts that arise from recycling energy storage systems, including disposal of toxic reagents and byproducts related to recycling processes.(4)Environmental stewardshipThe Secretary shall seek to ensure that any activity receiving funding under this program—(A)does not release toxic byproducts into the environment;(B)sufficiently minimizes potential fire risk—(i)in facilities where energy storage systems are stored; and(ii)in the transportation of energy storage systems; and(C)protects the health and safety of all persons involved in or in proximity to such activity.(5)Report to congressNot later than 3 years after the date of enactment of this subsection, and every 3 years thereafter, the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report summarizing the activities, findings, and progress of the program..(b)Authorization of appropriationsThe United States Energy Storage Competitiveness Act of 2007 (42 U.S.C. 17231) is amended in subsection (p)—(1)in paragraph (5), by striking and at the end;(2)in paragraph (6), by striking the period and inserting ; and; and(3)by adding at the end the following:(7)the research, development, and demonstration program under subsection (q) $22,000,000 for each of fiscal years 2021 through 2025..